UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1240



MAMIE GOLA BIZUNEH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-292-283)


Submitted:   December 18, 2006            Decided:   January 16, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, James A. Hunolt, Senior Litigation
Counsel, Laurie Snyder, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mamie Gola Bizuneh, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the immigration judge’s denial of

her requests for asylum and withholding of removal.

           In   her   petition    for    review,   Bizuneh   challenges     the

immigration judge’s determination that she failed to establish her

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was     so   compelling   that      no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                    We have

reviewed the evidence of record and conclude that Bizuneh fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that she seeks.

           Because Bizuneh failed to establish that she had a well-

founded fear of persecution, she cannot meet the higher standard

required for withholding of removal as set forth in 8 U.S.C.

§ 1231(b)(3) (2000).      Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004).     Since substantial evidence supports the conclusion

that Bizuneh is ineligible for asylum, she likewise fails to

qualify for withholding of removal.

           Accordingly,     we    deny   the   petition   for    review.    We

dispense with oral argument because the facts and legal contentions


                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -